Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	The claim status is in view of the September 1, 2021 claims, which is the latest claim set.  Claims 3, 6-43 and 46-48 are cancelled.  Claims 1, 2, 4, 5, 44 and 45 are currently amended.  Claims 50 and 51 were previously presented.  Claims 44, 49 and 52 are withdrawn.  Claims 1, 2, 4, 5, 44, 45 and 49-52 are pending.  Claims 1, 2, 4, 5, 45, 50 and 51 are fully considered.  The examined claims are directed to a process.
Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) (i.e, 09/30/2021) 35 USC §103 rejections in view of Applicant’s remarks and a reconsideration of the pertinent rejections.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Amendment
This is a new final action based on the September 1, 2021 claim amendments, the IDS of November 24, 2021 and Applicant’s accompanying After Final response.  In that reply, Applicant presents arguments concerning the merits of the claims and the propriety of 
Information Disclosure Statement
	In the IDS of 11/24/2021, all references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).

In this case, there was no concise explanation submitted to ascertain the relevance of the lined-through references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 4, 5 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP2014091070) (English language translation referenced below) in view of Su et al. (Optimal Design of the Tubular Microporous Membrane Aerator for Shear-Sensitive Cell Cultures, Biotechnol. Prog. 1992, 8, pp. 19-24) and Hussain et al. (US20040229343) (latter references are of record).
Regarding claims 1, 4, 5 and 45, Takahata et al. (Takahata) discloses a process (Abstract; Fig. 3) comprising steps of, 
immersing an assembly of gas transfer membranes 13 in a liquid ([0010], Fig. 3); and
supplying a gas, from a gas source 31, to the liquid through the gas transfer membranes (Takahata, [0016], [0017], Fig. 3, where the gas, such as oxygen or air is at least passed upward 13 [Abstract]) in parallel with supplying the gas, from the gas source, to an aerator 14 below the gas transfer membranes (Takahata, [0010], [0016], [0018], Fig. 3, where a single gas source is employed).
Therefore, Takahata discloses or suggests the claimed invention, except 
wherein the gas is supplied to the gas transfer membranes at a pressure that at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes.
With respect to noted gas pressure, Takahata mentions that “if the pressure loss of the first air diffuser unit 14 is too high, the power consumption increases, which leads to impairing energy saving and economic efficiency. Therefore, it is preferable that the pressure loss is low.” (Takahata, [0016]).  This suggests that the gas supply pressure with respect to the liquid head pressure is an important and controllable variable.  
Thus, one of ordinary skill could experiment and choose suitable gas pressures such that the gas is supplied to the gas transfer membranes at a pressure that at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes in the interest of energy saving and economic efficiency.
Also, Su et al. (Su) presents a paper discussing optimal design for a membrane aerator.  It finds for example that at fixed inlet pressure, that the overall membrane oxygen transfer rate 
Hussain discloses a membrane supported biofilm reactor using modules having fine, hollow fibres, for example, made from dense wall Polymethylpentene (PMP) used in tows or formed into a fabric (Abstract).  In one module, one or more sheets of the fabric are potted into a module to enable oxygen containing gas to be supplied to the lumens of the hollow fibres (Id.,  Figs. 17, 18).  Hussain states that oxygen is traditionally supplied from air using bubble-type aerators ([0003]) and bubble aerators are a source of agitation ([0053]).  
In Hussain’s Fig. 17, the tank 112 is generally open to the atmosphere and contains liquid at generally ambient pressure.  One or more aerators 134 are provided below the membrane modules 40 and connected to a scouring air blower 136 through an aeration valve 138 ([0102]).  One may use a scouring air blower to provide bubbles that rise through the membrane module and physically remove some biofilm ([0102]).  The aerators 134 are also attached to a gas supply 140 through a gas supply valve 142 ([0102]).  Additionally, each module 40 has a gas inlet header 116 fed with air, or another oxygen containing gas, through a blower 118 ([0100]).  Gas passes from the inlet header 116 to the inside (or lumens 14) of one or more fibers 10.  The walls of the fibers 10 serve as gas transfer membranes 120 ([0100]).  Hussain notes that air scouring 
To the extent that Applicant claims are interpreted to require that gas pass on the inside of the assembly of gas transfer membranes, Examiner believes this is already disclosed or suggested in Takahata.  However, if it is interpreted that Takahata does not disclose this feature, note that Hussain specifically discloses gas transfer membranes where a gas, such as oxygen, flows or passes through the membranes ([0087], [0100]).
Therefore, at the time of the effective filing of the claimed invention, it would have been obvious to an ordinarily skilled artisan to employ the aerator below the membranes configured as claimed, and to use it with a suitable and optimally controlled gas pressure in the immersed assembly of gas transfer membranes, depending on the configuration of the membrane module and the nature of the underlying liquid, to improve and optimize energy consumption, treatment efficiency (biofilm control (Hussain, [0136]), to minimize pressure variations (Takahata, [0016]) and enhance overall treatment effectiveness. 
Moreover, in view of Takahata and Su’s concept of a common, parallel air source, it would have been an obvious engineering or design choice, with little patentable significance unless a new and unexpected result is produced, to combine multiple separate structures, or to integrate duplicative sources of the same gas into one structure that provides the same of similar function of supplying gas to alternate portions of the same membrane, to potentially reduce cost and simplify the treatment process and arrangement. 
It would also have been be obvious to one of ordinary skill to experiment with alternate options for supplying the gas, and to supply the gas at either a constant or a varying pressure, and to supply it either periodically or continuously, in view of any desired bubble production and/or 
Additional Disclosures Included: Claim 4: The gas is supplied to the gas transfer membranes and the aerator generally continuously at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes by a generally constant amount thereby producing a generally constant flow of bubbles from the aerator (claim 1 analysis, where periodic or continuous are only two choices and it would be obvious to ma non-continuous operation continuous and vice-versa, as a matter of convenience and engineering choice); Claim 5: The gas is supplied to the gas transfer membranes and the aerator periodically at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes thereby producing a periodic flow of bubbles from the aerator (claims 1 and 4 analyses) and Claim 45: The gas is supplied to the gas transfer membranes and the aerator generally continuously at a pressure that exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes by a varying amount  thereby producing bubbles from the aerator at a rate that alternates between mixing and scouring (Hussain, [0118], where Hussain discloses alternate rates; also, see claims 1 & 4 analyses).

Claims 2, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP2014091070) in view of Su et al. (Optimal Design of the Tubular Microporous Membrane Aerator for Shear-Sensitive Cell Cultures, Biotechnol. Prog. 1992, 8, pp. 19-24) and Hussain et al. (US20040229343), as applied to claim 1 above, in view of Wu et al. (CN104030455A) (of record).
claims 2, 50 and 51, Hussain discloses or suggests the process of claim 1, except comprising suspending the gas transfer membranes to one or more floats.
Takahata, Su and Hussain combined do not state how the membranes are submerged, but use of a float is one known method.  For example, Wu et al. (Wu) discloses an ecological floating island with a biofilm reaction function and a water treatment method. The ecological floating island with the biofilm reaction function comprises a floating island floating body frame (1) (Abstract, Fig. 1).
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use any suitable method, such as one or more floats to support and maintain the immersion of the assembly of gas transfer membranes.
Additional Disclosures Included: Claim 50: The gas transfer membranes are immersed in water in a tank that is part of an activated sludge reactor or another wastewater treatment plant (Hussain, Abstract, [0002]-[0006]); and Claim 51: The process further comprises moving the gas transfer membranes between two or more positions in the tank in plan view (Wu, Abstract, p. 6 of (A) publication, where components are shown to be movably; alternatively, it would have been obvious to allow such flexibility for all portions of the assembly to provide more control over the treatment).
Response to Arguments
	Applicant’s arguments filed 11-24-2021 have been fully considered.  In view of the claim amendments and Applicant’s remarks, Examiner has modified the rejections and has added one or more additional or clarified rationales and references such that one or more arguments may no longer be applicable.  
	With respect to the Phagoo remarks, Examiner does not employ that reference in this OA.

	Examiner stated that Su discloses the concept of a common and parallel gas source, where the gas is supplied to the liquid through a gas transfer membrane in parallel with supplying the gas from the same gas source elsewhere in the membrane structure, which is different.  The elsewhere in this case is the reactor, but it is known that one can supply gas to an aerator below gas transfer membranes.  It is understood that this is not the fully claimed concept, but it is further support for the use of a common and parallel gas source with a gas transfer membrane.  Moreover, in this OA, Takahata also teaches this concept, where gas is supplied from a common gas source to an aerator below the gas transfer membranes. The discussed concept of bubbleless aeration does not detract from these concepts.	  
Conclusion
Applicant's amendment of September 1, 2021 and the IDS of November 24, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet 
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.